Citation Nr: 9904193	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-09 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of head injury with traumatic headaches and 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claim of entitlement to an 
increased evaluation for service-connected head injury 
residuals.  The veteran submitted his notice of disagreement 
in November 1994.  A statement of the case was issued in 
January 1995, and VA received the veteran's substantive 
appeal that April.  As per his request, a personal hearing 
was conducted at the RO in June 1995.  The veteran canceled 
the hearing he requested before a member of the Board.


REMAND

The veteran's claim for an increased evaluation for service-
connected headaches is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998). 

In June 1995, the veteran testified that he receives 
disability benefits from the Social Security Administration 
(SSA).  However, the bases for awarding such benefits are not 
clear, as well as the medical evidence relied upon in making 
that determination.  Therefore, efforts should be made to 
secure and associate with the claims folder any SSA 
disability decision in the veteran's case and all medical 
records upon which the SSA decision was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The adequacy of the examination and the medical opinions 
offered with regard to this claim are essential to the final 
disposition of this claim.  The Board points out that 
questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It is clear 
that the veteran injured his head during service, and has 
complained of various residuals since that time.  However, it 
appears that the only VA examination conducted was 
incomplete, and that the claims folder was not made available 
to the examiners for their review. 

A VA examination was conducted in October 1992, which 
included audiological, audio-ear disease, and spine 
examinations.  On the examination of the spine, the examiner 
concluded that the veteran suffered from chronic post-
traumatic headaches.  However, the examiner noted that there 
were no records available for review.  

Finally, the Board notes that the last supplemental statement 
of the case was issued in October 1995.  Since then, reports 
of VA hospitalization in May 1997 and outpatient treatment 
from February to September 1998 have been received.  These 
were not considered by the RO, nor was such consideration 
reflected in a supplemental statement of the case.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once obtained, 
the records should be associated with the 
claims folder.

2.  The RO should also obtain any current 
records of treatment for the veteran's 
head injury residuals.  Non-VA records 
should be obtained upon securing the 
appropriate release.  Once obtained, the 
records should be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his head injury residuals.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should determine which of the 
veteran's symptoms of brain trauma are 
"purely subjective" and which may be 
attributed to neurological disabilities.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for service-connected head 
injury residuals.  If the determination 
remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

